Citation Nr: 0428349	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bronchial asthma.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A hearing before the undersigned Veterans Law 
Judge at the RO (i.e. a travel board hearing) was held in 
July 2002.  This case was remanded for further development in 
May 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003, the Board remanded these issues for further 
development, to include an examination of the veteran, with 
opinions rendered by a physician as to whether it is as 
likely as not that the veteran's sinusitis and/or bronchial 
asthma are related to service, or were aggravated in service, 
beyond their normal progression.  The veteran did have the 
examination in February 2004.  During the examination the 
veteran gave a history of preservice sinus problems.  At that 
time the examiner diagnosed triad of asthma, nasal polyps, 
aspirin allergy, chronic sinusitis and allergic rhinitis.  
That examiner further indicated that "the symptoms worsened 
while the veteran was stationed in Mississippi, which was 
likely because of flare up in environmental allergies."  
This opinion is not completely responsive to the Board's 
request.  The opinion does not adequately address direct 
service incurrence or whether the asthma or sinusitis, if 
present prior to service, underwent a chronic increase in 
severity during service beyond natural progression.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, these claims 
are again remanded for the following development:

1.  The RO is requested to forward the 
veteran's claims folder to the VA 
examiner who examined the veteran in 
February 2004 for an addendum (if 
unavailable to another respiratory 
specialist).  Request the examiner to 
again review the claims folder and to 
render an opinion as to whether it is as 
likely as not that the veteran's 
sinusitis and/or bronchial asthma 
originated in service.  If it is 
determined that the sinusitis and/or 
bronchial asthma existed prior to 
service, the examiner should offer an 
opinion as to whether it is as likely as 
not that the preservice sinusitis and 
bronchial asthma underwent a chronic 
increase in severity during service 
beyond their natural progression.  A 
complete rational for any opinion 
expressed should be included in the 
report.  If the examiner desires another 
examination, it should be conducted.

2.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




